DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record LITHERLAND et al. (Publication Number 20190205791), teaches a machine-learning model, which can transform input attribute values into a predictive or analytical output value, can be trained with training data grouped into attributes. A subset of the attributes can be selected and transformed into a transformed attribute used for training the model. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving plurality of datasets, wherein each dataset of the plurality of dataset comprises a plurality of columns of attributes and a plurality of rows of data for each attribute; analyzing each dataset according to respective predefined machine learning (ML) model criteria that corresponds to a respective ML model, wherein each respective predefined ML model criteria includes a different predefined input format for at least one of the plurality of columns of attributes or at least one of the plurality of rows of data for the dataset; automatically transforming each dataset to meet the respective predefined ML model criteria, wherein the transformation of each dataset comprises changing the at least one of the plurality of columns of attributes or the at least one of the plurality of rows of data for the dataset; automatically enhancing each dataset to meet the respective predefined ML model criteria, wherein the enhancement of each dataset comprises adding at least one column of attributes to the plurality of columns of attributes for the dataset; performing a plurality of data analysis events on each dataset of the plurality of datasets, wherein the plurality of data analysis events comprise a data visualization event that generates a graph of the data in one or more of the columns of attributes in the dataset, a record statistics event that calculates and stores characteristics of each column attribute comprising numerical values, and a feature extraction event that identifies at least one feature of the attributes in the dataset; performing a data test on results of at least one of the plurality of data analysis events for each dataset to meet a respective rule set established for the ML model for the dataset, wherein the respective rule set comprises at least one threshold that is tested for a numerical value associated with an attribute of the dataset; receiving an algorithm for the respective ML model for each dataset of the plurality of datasets; and building each ML model based on the respective dataset and the respective algorithm to generate an ML model file”, and similarly in independent claim 11.
Dependent claims 2-10 and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198